United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TEMPLE VETERANS ADMINISTRATION
HOSPITAL, Temple, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1581
Issued: January 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 14, 2017 appellant filed a timely appeal from a May 5, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 1, 2016 appellant, then a 53-year-old social worker, filed an occupational
disease claim (Form CA-2) alleging that she developed bursitis and tendinitis due to excessive
typing in the performance of her federal employment duties. She did not stop work.
By letter dated September 9, 2016, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the type of medical and factual
evidence needed and was afforded 30 days to submit additional evidence.
By letter dated September 15, 2016, the employing establishment controverted the claim,
contending that appellant initially reported that her claimed conditions were not work related. It
further argued that, as of September 14, 2016, she was provided with corrective measures to
ensure an ergonomic workspace via an ergonomic keyboard, gel wrist pad, and gel mousepad.
In an October 8, 2016 narrative statement, appellant reported that she had worked for the
employing establishment since January 2001. She explained that her duties involved using a
computer and typing on a daily basis. Appellant first noticed left shoulder pain in
December 2015 which gradually worsened, causing her to seek medical treatment on
March 22, 2016. She noted no history of a left arm or hand injury and described the course of
treatment pertaining to her left shoulder. Appellant reported that her physician diagnosed early
left carpal tunnel syndrome, left shoulder tendinitis, left shoulder bursitis, and frozen shoulder.
An official position description for a Veterans Health Care System social worker was received.
Appellant also submitted medical reports in support of her claim. She submitted physical
therapy progress notes dated April 19 through May 12, 2016 documenting treatment of her left
shoulder condition.
In a March 22, 2016 medical report, Dr. Mary Gaines Walker, Board-certified in family
practice, reported that appellant complained of left shoulder pain since last December and was
unable to raise her arm over her head. She noted no history of trauma but related that her
symptoms worsened over time. Dr. Walker noted a prior right arm rotator cuff sprain, for which
appellant had undergone physical therapy. She diagnosed left shoulder pain and left rotator cuff
injury pending a left shoulder magnetic resonance imaging (MRI) scan.
In a March 24, 2016 report, Daniel Moffat, a physician assistant, documented appellant’s
complaints of left shoulder, arm, and neck pain, which she noted could be related to typing.
In an April 6, 2016 diagnostic report, Dr. Lauren Evans, a Board-certified diagnostic
radiologist, reported that an MRI scan of appellant’s left shoulder revealed severe supraspinatus
tendinosis, no rotator cuff tear, glenohumeral and acromioclavicular osteoarthritis, and small
amount of fluid in the subacromial/subdeltoid bursa which could be related to bursitis.
In April 15 and 29, 2016 progress notes, Dr. Rafael Gonzalez-Ayala, Board-certified in
internal medicine, reported that appellant was under his care and had been provided work
restrictions. In a May 20, 2016 report, he reported that appellant complained of left shoulder
pain which had been present for several months. Dr. Gonzalez-Ayala diagnosed left frozen
shoulder and provided a lidocaine joint injection. In an August 5, 2016 report, he diagnosed
2

osteoarthritis of the left acromioclavicular (AC) joint, and osteoarthritis of the glenohumeral left
joint.
In a June 21, 2016 progress note, Dr. Gopal Guttikonda, a Board-certified neurologist,
documented treatment of appellant’s left shoulder and diagnosed left shoulder impingement
syndrome, early left carpal tunnel syndrome, and post-traumatic stress disorder.
On September 2, 2016 Dr. Bryan L. Lane, a doctor of osteopathic medicine, diagnosed
adhesive capsulitis of appellant’s left shoulder.
By decision dated November 2, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that her diagnosed conditions were causally related to the
accepted factors of her federal employment.
On January 30, 2017 appellant requested reconsideration. In an accompanying narrative
statement, she noted her employment duties which required typing daily on a computer.
Appellant also described her course of medical treatment for her left shoulder injury. She noted
that, on January 11, 2017, she underwent left shoulder surgery, at which time it was discovered
that she also had a tear in her rotator cuff. Appellant further reported that a safety representative
for the employing establishment inspected her workstation and informed her that she was typing
in a nonergonomic position.
In support of her claim, appellant submitted a January 11, 2017 operative report from
Dr. William Paul Hamilton, a Board-certified orthopedic surgeon. Dr. Hamilton noted a
diagnosis of rotator cuff tear, subacromial impingement, and left shoulder adhesive capsulitis.
He provided findings pertaining to appellant’s left shoulder arthroscopy and arthroscopic
capsular release, arthroscopic rotator cuff repair, and arthroscopic subacromial decompression.
By decision dated May 5, 2017, OWCP denied modification of its November 2, 2016
decision. It found that the evidence of record failed to establish that appellant’s diagnosed
conditions were causally related to her accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4

2

Id.

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

3

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
OWCP accepted that appellant engaged in repetitive typing activities in her federal
employment as a social worker. It denied her claim, however, finding that the evidence of record
failed to establish a causal relationship between those activities and her diagnosed conditions.
The Board finds that the medical evidence of record is insufficient to establish that
appellant developed a medical condition or injury causally related to factors of her federal
employment.
In a March 22, 2016 medical report, Dr. Walker related that appellant complained of left
shoulder pain since last December, but noted no history of trauma. She diagnosed left shoulder
pain and rotator cuff injury pending a left shoulder MRI scan. The Board notes that Dr. Walker
5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

4

failed to provide a firm medical diagnosis.9 The Board has consistently held that pain is a
symptom, not a compensable medical diagnosis.10 Moreover, the diagnosis of left rotator cuff
injury is speculative as she reported that the diagnosis needed to be confirmed via MRI scan. A
medical opinion need not be of absolute medical certainty, but it cannot be speculative.11 As
Dr. Walker offered no opinion that a diagnosed condition was causally related to appellant’s
accepted employment factors, her opinion is of limited probative value on the issue of causal
relationship.12 As such, her report is insufficient to meet appellant’s burden of proof.
The April 6, 2016 report provided by Dr. Evans interpreted diagnostic imaging studies
finding severe supraspinatus tendinosis, no rotator cuff tear glenohumeral and acromioclavicular
osteoarthritis, however, provided no opinion on the cause of appellant’s injury. Diagnostic
studies do not provide a cause of any diagnosed conditions. Medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.13
The medical reports dated April 15 through August 5, 2016 from Dr. Gonzalez-Ayala are
also insufficient to establish appellant’s claim. While Dr. Gonzalez-Ayala diagnosed left frozen
shoulder, osteoarthritis of left AC joint, and osteoarthritis of glenohumeral left joint, he failed to
provide any opinion on the cause of appellant’s injuries. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value.14 Dr. Gonzalez-Ayala did not address why appellant’s complaints were
not caused by her left shoulder osteoarthritis, nor did he discuss whether her arthritis had
progressed beyond what might be expected from the natural progression of that condition.15 A
well-rationalized opinion is particularly warranted when there is a history of a preexisting
condition.16
For the same reason, the reports from Drs. Guttikonda, Lane, and Hamilton are
insufficient to establish appellant’s claim. As previously noted, medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship as they did not provide an opinion on the cause of appellant’s

9

See V.S., Docket No. 09-2308 (issued September 1, 2010). Medical evidence is of diminished probative value if
it fails to provide a firm diagnosis.
10

C.F., Docket No. 08-1102 (issued October 10, 2008).

11

See J.J., Docket No. 13-0021 (issued May 8, 2013).

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See M.S., Docket No. 16-1907 (issued August 29, 2017).

14

Id.

15

R.E., Docket No. 14-0868 (issued September 24, 2014).

16

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

5

conditions.17 As such, the reports of Drs. Guttikonda, Lane, and Hamilton are of limited
probative value and insufficient to meet appellant’s burden of proof.18
The Board also notes that Mr. Moffat’s March 25, 2016 note and the physical therapy
progress notes dated April 19 through May 12, 2016 are of no probative value. Registered
nurses, physical therapists, and physician assistants, are not physicians as defined under FECA,
therefore their opinions are of no probative value regarding causal relationship.19
Medical opinion evidence submitted in support of a claim must reflect a correct history
and offer a medically sound explanation by a physician of how the specific employment factors,
physiologically, caused or aggravated her diagnosed conditions.20 An award of compensation
may not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.21 Appellant’s honest belief that her occupational employment duties caused her medical
injury, however sincerely held, does not constitute medical evidence necessary to establish
causal relationship.22 In the instant case, the record lacks rationalized medical evidence
establishing causal relationship between appellant’s federal employment duties as a social
worker and her diagnosed conditions. Thus, appellant has failed to meet her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
occupational disease causally related to the accepted factors of her federal employment.

17

Supra note 11.

18

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
19

5 U.S.C. § 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Roy L. Humphrey, 57 ECAB 238 (2005). The Board has held that reports from physician
assistants have no probative value as these practitioners are not considered physicians under FECA. D.B., Docket
No. 17-0448 (issued October 12, 2017). Physical therapists are also not considered physicians under FECA and
their reports are, therefore, of no probative value. See J.A., Docket No. 17-0119 (issued July 11, 2017).
20

T.G., Docket No. 14-0751 (issued October 20, 2014).

21

D.D., 57 ECAB 734 (2006).

22

See J.S., Docket No. 17-0507 (issued August 11, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 23, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

